                   Case 9:18-cv-80176-BB
                              Case 3:17-cv-06048-RBL
                                           Document 324-4
                                                      Document
                                                          Entered
                                                               122onFiled
                                                                    FLSD08/06/19
                                                                          Docket 12/09/2019
                                                                                  Page 1 of 5 Page 1 of 5



                   1                                                    The Honorable Ronald B. Leighton

                   2

                   3

                   4

                   5

                   6

                   7

                   8                        UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF WASHINGTON
                   9                                 AT TACOMA
L L P




                  10
                       HIDDEN HILLS MANAGEMENT, LLC,           No. 3:17-cv-06048-RBL
F L E X N E R




                  11   and 334TH PLACE 2001, LLC,
                                                               DECLARATION OF DAVID J. BURMAN
                  12                     Plaintiffs,           IN SUPPORT OF DEFENDANT AND
                                                               COUNTER-PLAINTIFF AMTAX
                  13         v.                                HOLDINGS 114, LLC’S MOTION FOR
                                                               ATTORNEYS’ FEES AND COSTS
S C H I L L E R




                  14   AMTAX HOLDINGS 114, LLC, and            PURSUANT TO THE
                       AMTAX HOLDINGS 169, LLC                 ENVIRONMENTAL INDEMNITY
                  15
                                         Defendants.
                  16
                       AMTAX HOLDINGS 114, LLC, AMTAX
B O I E S




                  17
                       HOLDINGS 169, and PARKWAY
                  18   APARTMENTS, LP

                  19                     Counter-Plaintiffs,

                  20         v.

                  21   HIDDEN HILLS MANAGEMENT, LLC,
                       and 334TH PLACE 2001, LLC
                  22
                                         Counter-Defendants.
                  23

                  24

                  25

                  26


                       DECLARATION OF DAVID J. BURMAN                    Boies Schiller Flexner LLP
                       No. 3:17-cv-06048-RBL-                        725 South Figueroa Street, 31st Floor
                                                                        Los Angeles, CA 90017-5524
                                                                         Telephone: (213) 629-9040
                                                                         Facsimile: (213) 629-9022
                   Case 9:18-cv-80176-BB
                              Case 3:17-cv-06048-RBL
                                           Document 324-4
                                                      Document
                                                          Entered
                                                               122onFiled
                                                                    FLSD08/06/19
                                                                          Docket 12/09/2019
                                                                                  Page 2 of 5 Page 2 of 5



                   1          I, David J. Burman, declare as follows:

                   2          1.      I am an attorney licensed to practice before the courts of Washington and the

                   3   District of Columbia and am a partner in the law firm Perkins Coie LLP. I have personal

                   4   knowledge of the facts stated in this declaration, as indicated, and if called as a witness, I could

                   5   competently testify to those facts. I make this declaration based on my forty years of practice,

                   6   including competing for litigation work, estimating and budgeting matters for clients, and

                   7   preparing and explaining invoices.

                   8          2.      I have been involved in the management of the firm, its litigation practice, or a

                   9   litigation practice group for most of my years of practice. I have been substantially involved in
L L P




                  10   establishing rates and was primarily responsible for setting Seattle office litigation rates for
F L E X N E R




                  11   seven years and firm-wide litigation rates for six years. My efforts in these regards included

                  12   reviewing public and private sources of information about rates for national and Western District

                  13   of Washington practices. While I have not been involved in management in recent years, I
S C H I L L E R




                  14   continue to follow the markets and trends.

                  15          3.      I am familiar with many of the leading federal court litigators, nationally and in

                  16   the Western District, and with the types of matters that justify national as opposed to local
B O I E S




                  17   market rates. I have also reviewed recent rate information in preparing this declaration. I have

                  18   been an expert witness on fee applications by other firms over a dozen times, and I co-authored

                  19   the chapter on court-awarded attorney’s fees in the Business and Commercial Litigation in

                  20   Federal Court treatise, published by the ABA Section of Litigation.

                  21          4.      We acted as local counsel in this matter, but Defendant and Counter-Plaintiff

                  22   AMTAX Holdings 114, LLC (“AMTAX 114”) is primarily represented by the law firm of Boies

                  23   Schiller Flexner LLP (“BSF”). BSF is a national law firm that does not have an office in this

                  24   District. I have worked with BSF on a half dozen matters and am generally familiar with the

                  25   qualifications of the attorneys at BSF. I know that the firm has significant experience litigating

                  26   complex commercial litigation matters, and I have always been impressed with the lawyers with

                       whom I have worked.
                        DECLARATION OF DAVID J. BURMAN                                 Boies Schiller Flexner LLP
                        No. 3:17-cv-06048-RBL- 2                                   725 South Figueroa Street, 31st Floor
                                                                                      Los Angeles, CA 90017-5524
                                                                                       Telephone: (213) 629-9040
                                                                                       Facsimile: (213) 629-9022
                   Case 9:18-cv-80176-BB
                              Case 3:17-cv-06048-RBL
                                           Document 324-4
                                                      Document
                                                          Entered
                                                               122onFiled
                                                                    FLSD08/06/19
                                                                          Docket 12/09/2019
                                                                                  Page 3 of 5 Page 3 of 5



                   1          5.      I understand that AMTAX 114 sought BSF’s representation in this matter because

                   2   they wanted the advantage of BSF’s familiarity with the partnership in which this dispute arose,

                   3   as well as its experience and expertise with the Low Income Housing Tax Credit (“LIHTC”)

                   4   industry more generally.

                   5          6.      AMTAX 114 prevailed at summary judgment on the litigation concerning the

                   6   environmental indemnity obligation that Plaintiff and Counter-Defendant HHM owed to

                   7   AMTAX 114 under the Hidden Hills 2001, Limited Partnership Environmental Indemnity

                   8   & ADA Compliance Agreement (the “Environmental Indemnity”). BSF now seeks certain

                   9   attorneys’ fees related to its pre-summary judgment work in this matter pursuant to a mandatory
L L P




                  10   fee-shifting provision set forth in Section 11 of the Environmental Indemnity.
F L E X N E R




                  11          7.      As set forth in the declaration of lead trial counsel Eric Pettit filed concurrently

                  12   herewith, BSF is submitting the following hourly rates for consideration by this Court:

                  13
                        Timekeeper                  Position              Year of Law School          Current Hourly
S C H I L L E R




                  14                                                      Graduation                  Rate
                  15    Eric Pettit                 Partner               2003                        $720
                        Arwen Johnson               Partner               2006                        $710
                  16    Grayce Zelphin              Senior Associate      2011                        $640
                        Eliza Sweren-Becker         Junior Associate      2015                        $470
B O I E S




                  17    Jessica Rodriguez           Paralegal             N/A                         $275
                  18
                              8.      Perkins Coie attorneys regularly appear in the Western District of Washington
                  19
                       and compete for work here, and these rates are comparable to those of Perkins Coie lawyers with
                  20
                       similar levels of experience, including the associates who assisted in this matter. Our local rates
                  21
                       are toward the high end of the Western District market but are well within it. Undiscounted rates
                  22
                       for our litigation partners with 12-15 years of experience in the Western District generally are
                  23
                       also over $700, and our associate and paralegal rates, depending on area of expertise and length
                  24
                       of practice, are in line with those sought by BSF here. Thus, in my experience and opinion,
                  25
                       AMTAX 114 would have paid similar rates if they had hired us or a similar firm headquartered
                  26
                       in the Western District, but they would not have had the substantive and efficiency advantages of

                        DECLARATION OF DAVID J. BURMAN                                 Boies Schiller Flexner LLP
                        No. 3:17-cv-06048-RBL- 3                                   725 South Figueroa Street, 31st Floor
                                                                                      Los Angeles, CA 90017-5524
                                                                                       Telephone: (213) 629-9040
                                                                                       Facsimile: (213) 629-9022
Case 9:18-cv-80176-BB
           Case 3:17-cv-06048-RBL
                        Document 324-4
                                   Document
                                       Entered
                                            122onFiled
                                                 FLSD08/06/19
                                                       Docket 12/09/2019
                                                               Page 4 of 5 Page 4 of 5
                  Case 9:18-cv-80176-BB
                             Case 3:17-cv-06048-RBL
                                          Document 324-4
                                                     Document
                                                         Entered
                                                              122onFiled
                                                                   FLSD08/06/19
                                                                         Docket 12/09/2019
                                                                                 Page 5 of 5 Page 5 of 5




                   1                                  CERTIFICATE OF SERVICE

                   2         On August 6, 2019, I caused to be served upon the below named counsel of record, at the

                   3 address stated below, via the method of service indicated, a true and correct copy of the

                   4 foregoing document.

                   5   David R. Goodnight
                       Rita V. Latsinova                               _X_     Via the Clerk’s eFiling Application
                   6   J. Scott Pritchard                              ___     Via hand delivery
                       Stoel Rives LLP                                 ____    Via U.S. Mail, 1st Class,
                   7   600 University Street, Suite 3600                       Postage Prepaid
                       Seattle, WA 98101                               ____    Via Overnight Delivery
                   8   Phone: (206) 624-0900                           ____    Via Facsimile
                       Facsimile: (206) 386-7500                       ____    Via Email
L L P




                   9   Email: david.goodnight@stoel.com
                       Email: rita.latsinova@stoel.com
                  10   Email: scott.pritchard@stoel.com
F L E X N E R




                  11

                  12                 I certify under penalty of perjury under the laws of the United States of America
                                     that the foregoing is true and correct.
                  13
S C H I L L E R




                             EXECUTED at Los Angeles, California, on August 6, 2019.
                  14

                  15

                  16                                                   /s/ Sonia L. Mejia
                                                                       Sonia L. Mejia
B O I E S




                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                       CERTIFICATE OF SERVICE                                       Boies Schiller Flexner LLP
                       No. 3:17-cv-06048-RBL-1                                  725 South Figueroa Street, 31st Floor
                                                                                   Los Angeles, CA 90017-5524
                                                                                    Telephone: (213) 629-9040
                                                                                    Facsimile: (213) 629-9022
